IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,376



EX PARTE JONATHAN MARCUS GREEN






ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
FROM CAUSE NO. 00-10-06435-CR(2) IN THE 221ST DISTRICT COURT
MONTGOMERY COUNTY


Per Curiam. 

O R D E R


	In July 2002, a jury found applicant guilty of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article
37.071, and the trial court, accordingly, set applicant's punishment at death.  This Court
affirmed applicant's conviction and sentence on direct appeal.  Green v. State, No. AP-74,398 (Tex. Crim. App. Dec. 1, 2004)(not designated for publication). 
	In June 2004, applicant filed in the trial court his initial post-conviction application
for writ of habeas corpus.  This Court denied applicant relief.  Ex parte Green, No. WR-61,225-01 (Tex Crim. App. Mar. 23, 2005)(not designated for publication).  Applicant filed
his first subsequent application in the trial court on June 23, 2010, in which he asserted,
among other things, various claims pertaining to his competency to be executed.  In a
separate order handed down this day, we filed and set these claims to determine whether
claims raising competency to be executed are cognizable in a writ of habeas corpus under
Texas Code of Criminal Procedure article 11.071 especially in light of the enactment of
Article 46.05 in 1999 providing a procedure by which a defendant can fully litigate such
claims.  We now order both the applicant and the State to, within fifteen (15) days of the date
of this order, file briefs with the Clerk of this Court addressing this issue. 
	IT IS SO ORDERED THIS THE 30th DAY OF JUNE, 2010.

Do not publish